Bell, Chief Judge.
This is an appeal from an order of the juvenile court which concluded that appellant’s daughter was deprived within the meaning of Code § 24A-401 (h) (1) and granted temporary custody to the County Department of Family & Children Services..Held:
1. The juvenile court at the commencement of this case took judicial notice of a previous order issued by it in connection with á prior petition alleging that this child was deprived. This is claimed to be error. Appellant cites Doyal & Assoc. v. Blair, 138 Ga. App. 314 (226 SE2d 109), where we held that a court may not take judicial notice of a record in a former suit, even between the same parties.
The evidence in this case was very carefully limited by the court to events that transpired subsequent to the *569prior judgment. A review of the findings of fact and conclusions of law embodied in this order clearly indicates that the trial judge did not consider the prior decision in his determination of this case. Consequently, the error was harmless.
Submitted September 19, 1978
Decided October 16, 1978.
Hodges & Erwin, K. B. Hodges, Jr., for appellant.
Arthur K. Bolton, Attorney General, Robert S. Stubbs, II, Executive Assistant Attorney General, Carol Atha Cosgrove, Assistant Attorney General, Marvin W. Mixon, Special Assistant Attorney General, for appellee.
2. The evidence was sufficient to authorize the findings of fact, conclusions of law and the order granting temporary custody to the county agency.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.